RENDERED: SEPTEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0654-MR


BRUCE HOLLIS                                                       APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                       ACTION NO. 14-CI-503516



KELLY HOLLIS                                                         APPELLEE



                                 OPINION
                            AFFIRMING IN PART,
                          REVERSING IN PART, AND
                               REMANDING

                                  ** ** ** ** **

BEFORE: JONES, MAZE, AND L. THOMPSON, JUDGES.

MAZE, JUDGE: Bruce Hollis appeals from those portions of the decree

dissolving his marriage to appellee Kelly Hollis which awarded her permanent

maintenance and denied his motion for reimbursement of child support paid

following the emancipation of the parties’ younger child. We affirm as to the
award of maintenance, reverse on the issue of child support, and remand for further

proceedings in Jefferson Family Court.

             Bruce and Kelly were married on October 24, 1990, in New Mexico

and have separated several times over the course of their marriage. Although this

dissolution proceeding was filed in 2014, the parties’ final separation did not occur

until February 2018. They have two adult children, Rachel, born in December

1997, and Sarah, born in December 1999. Bruce owns and operates Custom

Overhead Door Service, Inc., a business he established just prior to the parties’

marriage. Over the course of the marriage, Bruce worked and performed daily

labor operations at the business and Kelly worked as the company’s office

manager and bookkeeper.

             Both parties currently suffer from chronic health issues. Rheumatoid

arthritis causes severe swelling and disfigurement in Bruce’s joints and he

underwent knee and foot surgery in recent years. He testified that a 2019 car

accident had exacerbated his chronic pain. Kelly, on the other hand, suffers from

cardiomyopathy and congestive heart failure, and she was adjudicated disabled in

2005 for which she receives Social Security Disability benefits. Kelly testified that

she was able to continue working part-time until 2018 because the business

operated out of the parties’ home and she was able to keep a bed in her office

where she could rest as needed.


                                         -2-
             Because the parties were able to reach a pre-trial agreement on

numerous issues, only the issues of maintenance, overpayment of child support,

and valuation of the business remained for decision by the family court. After

hearing testimony from Bruce and Kelly, the family court ultimately awarded

Kelly permanent maintenance in the amount of $1000 per month. Concerning the

alleged overpayment of child support, the family court found that Bruce had failed

to make a timely motion to modify his support obligation after the younger child’s

emancipation and had also failed to provide proof that he had actually paid support

between the date of her emancipation and the filing of his motion for credit of the

alleged overpayment. Bruce alleges in this appeal that the family court erred in its

conclusions on both issues.

             The well-established standard of review for determinations of

maintenance and child support is abuse of discretion. Stipp v. St. Charles, 291

S.W.3d 720, 727 (Ky. App. 2009) (concerning maintenance awards) and Downing

v. Downing, 45 S.W.3d 449, 454 (Ky. App. 2001) (concerning child support). The

familiar test for determining abuse of discretion “is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). As an

appellate court, we are not free to substitute our own judgment for that of the trial

court where that judgment is supported by substantial evidence. Reichle v. Reichle,


                                          -3-
719 S.W.2d 442 (Ky. 1986). With these principles in mind, we turn to Bruce’s

arguments for reversal.

                                     1. Maintenance

                Citing the dictates of KRS1 403.200(1), Bruce contends that the

family court erred in awarding Kelly permanent maintenance and in failing to

credit him for the period of almost eight years in which he made maintenance

payments prior to trial. Bruce correctly posits that the maintenance statute

provides for an award only upon findings that the party seeking maintenance:

                (a) Lacks sufficient property, including marital property
                apportioned to him, to provide for his reasonable needs;
                and

                (b) Is unable to support himself through appropriate
                employment or is the custodian of a child whose
                condition or circumstances make it appropriate that the
                custodian not be required to seek employment outside the
                home.

Bruce insists that the evidence before the trial court precludes a finding that either

prong of the statute has been satisfied. With regard to subsection (a), Bruce points

to the equitable division of the marital estate, focusing in particular upon his

buyout of Kelly’s share of the marital residence from which she received the sum

of $146,500.00. Concerning subsection (b), Bruce argues that Kelly’s marketable

skill set and experience enable her to find well-paid work in a similar field. He


1
    Kentucky Revised Statute.

                                           -4-
further argues that, given the fact that many bookkeeping and administrative

positions lend themselves to a remote work environment, Kelly’s health issues

could be accommodated. Thus, Bruce maintains that Kelly is indisputably able to

support herself.

             As this Court noted in Shafizadeh v. Shafizadeh, KRS 403.200

requires family courts to engage in a two-step process prior to granting a party

maintenance:

             First, the family court must determine whether the party
             seeking maintenance is entitled to it by ascertaining
             whether that party is able to meet his or her reasonable
             needs. KRS 403.200(1). Second, if the family court
             concludes maintenance is warranted, the family court
             must then establish the amount and duration of the
             maintenance award by considering several factors set
             forth in KRS 403.200(2). While, of course, mere lip
             service is insufficient, the family court is not required to
             render explicit findings of fact as to each relevant KRS
             403.200(2) factor. McGregor v. McGregor, 334 S.W.3d
             113, 118 (Ky. App. 2011).

444 S.W.3d 437, 446 (Ky. App. 2012).

             Concerning the first of these factors, the family court specifically

found that Kelly’s health issues and adjudication of full disability render her

incapable of engaging in substantial gainful employment and entitle her to an

award of maintenance. As to the second prong of KRS 403.200, the family court

noted that the statute allows it to consider several factors including the length of

the marriage; the standard of living established during the marriage; and the

                                          -5-
financial resources and ability of each party to meet his or her needs. In support of

its conclusion that Kelly is entitled to permanent maintenance in amount of $1000

per month, the family court found that the parties had been married for nearly

thirty years, although they had been separated intermittently over the past ten

years. In addition, the court entered the following findings:

             [Bruce] owns and operates a successful business, which
             affords him consistent income of around $6,200 per
             month. [Bruce’s] reasonable monthly living expenses are
             no more than $3,000. He has the ability to pay his
             expenses, with money to spare.

                    [Kelly] has been adjudicated fully disabled, and as
             such, she is incapable of engaging in substantial gainful
             activity. In fact, she cannot engage in any activity for
             more than two hours at a time. [Kelly’s] total income
             consists of Social Security benefits of $646.75 per
             month. Her monthly living expenses are $1,750,
             exclusive of clothing, personal care items, household
             goods, and vehicle maintenance. [Kelly] has a
             significant shortfall, but some of that will be mitigated by
             the division of the marital estate.

                    The parties maintained a modest but comfortable
             lifestyle during their marriage. They owned a home, a
             small business, numerous older cars, a boat, and
             recreational vehicles. They took frequent vacations and
             owned two timeshares.

             However, Bruce insists that the requirements of KRS 403.200(1)

cannot be satisfied because Kelly was “made whole” by the equitable division of

marital property which included his buyout of her share of the marital residence.

In light of that division, coupled with Kelly’s relatively young age and work

                                         -6-
experience, Bruce argues that Kelly is indisputably able to provide for her

reasonable needs.

             As the former Court of Appeals reiterated in Colley v. Colley, a

spouse is not required to deplete her share of the marital estate to qualify for an

award of maintenance:

             The next necessary determination is, even though she is
             entitled to a divorce, does she have ‘sufficient estate of
             her own’? Whether she has sufficient estate of her own
             depends upon what she owns and what she has been
             awarded as her part of the division of property acquired
             by the joint efforts of the parties. Her estate as thus
             determined is insufficient unless it will yield income or
             profits sufficient for her comfortable maintenance in a
             style suitable to the social standing established by the
             parties during marriage without her being required to
             consume the principal.

460 S.W.2d 821, 827 (Ky. 1970) (emphasis added). Because the family court’s

findings concerning the KRS 403.200 factors are supported by evidence in the

record and adduced at the hearing, we find absolutely no basis upon which we

might disturb its conclusion concerning Kelly’s entitlement to permanent

maintenance in the amount of $1000 per month.

         2. Reimbursement for Payment of Temporary Child Support

             Bruce’s second allegation of error centers on his contention that he is

entitled to a credit for “overpayments” he made pursuant to a temporary child

support order. Not only does Bruce argue that his continued payments under the


                                          -7-
order benefited Kelly alone, entitling him to a credit for post-emancipation

payments, he also maintains a credit for overpayments is required by the plain

language of KRS 403.213(3). That statute provides in pertinent part:

             Unless otherwise agreed in writing or expressly provided
             in the decree, provisions for the support of a child shall
             be terminated by emancipation of the child unless the
             child is a high school student when he reaches the age of
             eighteen (18).

             Citing Price v. Price, 912 S.W.2d 44 (Ky. 1995), the family court held

that it had no power to relieve parents of their support obligation concerning

payments which accrued prior to the filing of a motion to modify support. The

family court also found that Bruce failed to provide proof that he had in fact paid

child support pursuant to the temporary order between the date of the youngest

child’s emancipation and the filing of his motion.

             Our review of the propriety of the family court’s determination

requires a detailed recitation of the procedurally complex facts regarding support

orders and payments. As previously noted, the parties’ path to the dissolution

decree and the issues disputed in this appeal has been circuitous at best, involving

DVOs, dissolution proceedings, and attempts at reconciliation. Although there

appear to have been previous interactions with family court and the entry of

domestic violence orders, the record on appeal commences with Bruce’s

November 2014 petition for dissolution of marriage. In his petition, Bruce


                                         -8-
references another action, 99-D-501790-002, in which Kelly was awarded

temporary custody of their two children. Appended to the record in this appeal is a

copy of a no-contact DVO entered October 27, 2014, which bears the same action

number and awards child support in the amount of $576 per month. That order

states that it was effective until October 26, 2017.

             On January 19, 2016, Bruce’s former counsel filed a motion to reduce

child support on the basis that the older child had turned 18 years of age and would

graduate from high school in May 2016. It does not appear from review of the

record that the motion was ever ruled upon. A limited decree of dissolution was

entered on October 28, 2016, which restored the parties to the status of single

persons and reserved the issues of child support and maintenance. Shortly

thereafter, Bruce filed a motion to set aside the limited decree on the basis that the

parties were attempting to reconcile. In December 2016, the family court entered

an agreed order setting aside the limited decree.

             Another agreed order was entered by the family court in January

2017, containing the following specific provisions pertinent to issues concerning

support of the children:

             1. Bruce will abide by all court orders;

             2. make child support and maintenance payments in a
             timely manner;




                                          -9-
             3. continue to abide by the terms of the DVO which
             includes not entering the marital residence or having
             contact with the children without the entry of a court
             order concerning therapeutic counseling or reunification
             therapy;

             4. maintain health insurance on children to age 25;

             5. provide transportation expenses for Kelly and children
             to have exclusive use of the parties’ timeshare one week
             per year; and

             6. maintain yearly regional convention expenses for
             Kelly and the children.

A subsequent DVO entered October 17, 2017, extended the previous DVO to

continue child support until April 17, 2018.

             Pursuant to Kelly’s motion, the family court entered an order in

February 2018, adopting and incorporating the October 17, 2017 temporary child

support order of the DVO into the dissolution proceeding. The next event related

to child support was the entry on February 4, 2019, of the parties’ mediated

agreement which included the following pertinent provisions:

             1. Bruce shall pay Kelly the sum of $7500 in three
             $2500 installments due on February 4, 2019, March 1,
             2019, and April 1, 2019;

             2. Bruce may argue that the $7500 paid herein is a credit
             for anything he can argue;

             3. The $2500 monthly payment includes current orders
             for child support and/or maintenance;




                                        -10-
             5. All other orders not inconsistent herewith shall remain
             in full force and effect; and

             6. The DVO remains in force and applies to the
             residence if Kelly moves back in.

             On August 30, 2019, Bruce received a notice from the Cabinet for

Health and Family Services that his $445 Kentucky tax refund had been transferred

to the Department for Income Support/Child Support and applied to his child

support arrearage of $7,614. He subsequently filed a September 10, 2019 motion

to terminate child support on the basis that his older child is now 21 and had

graduated high school and his younger child is now 19 and had graduated high

school. The motion alleged that despite the emancipation of the children, the

division of child support continues to show an active support obligation to be paid

through the Office of the Jefferson County Attorney. Appended to that motion was

a proposed order entitling Bruce to a credit for any overpayment. On September

16, 2019, the family court ordered that “[c]hild support is terminated effective

9/10/19, the date of plaintiff’s motion. The issue of any arrearages is hereby

reserved.”

             Which brings us back to the findings and conclusions concerning

child support which are the focus of this appeal:

                   The parties’ younger child, Sarah, turned 18 years
             of age in December 2017 and graduated from high school
             in May 2018. Mr. Hollis did not file a motion to
             terminate child support until September 10, 2019. The

                                        -11-
            Court granted his motion, effective with the date of
            filing. Mr. Hollis would like to be reimbursed for his
            “overpayment,” but it does not appear that he routinely
            paid child support after Sarah’s emancipation. In fact, he
            testified that he did not know child support was ongoing
            until his tax return was intercepted.

            ....

                    The emancipation of a child for whom a prior
            support order was issued triggers the review of the child
            support obligation. Seay v. Seay, 404 S.W.3d 215 (Ky.
            App. 2013); Dickens v. Dickens, 401 S.W.3d 489, 491
            (Ky. App. 2013). However, the provisions of any child
            support order may be modified only as to installments
            accruing after the filing of a motion for modification.
            KRS § 403.212(1). Trial courts have no power to relieve
            parents of their child support obligation that become due
            prior to the filing of a motion for modification. Price v.
            Price, 912 S.W.2d 44 (Ky. 1995)[.]

                   In this case, Mr. Hollis not only failed to file a
            timely motion to modify his support obligation after
            Sarah’s emancipation, but he also failed to provide proof
            that he had paid support between the date of her
            emancipation and the filing of his motion. Accordingly,
            his request for reimbursement is denied.

The family court again addressed the reimbursement of child support in a May

2020 order denying Bruce’s motion to alter, amend, or vacate the April 8, 2020

judgment:

                   Lastly, [Bruce] argues that his child support
            obligation should be modified and then terminated as of
            the date of the children’s respective emancipations. As
            detailed in the Judgment, the Petitioner took no steps to
            request a child support modification in a timely manner;
            there is nothing of record to show that he would have

                                       -12-
             been entitled to a reduction after the older child’s
             emancipation; and there is no proof that he continued to
             pay support, aside from a single tax intercept, after the
             younger child’s emancipation. The [c]ourt finds no merit
             in the Petitioner’s argument. To the extent that he
             continued to overpay support after either child’s
             emancipation, such overpayment was voluntary.

With this procedural history in mind, we analyze Bruce’s contentions that his

support obligation terminated as a matter of law upon the emancipation of the

younger child and that he is therefore entitled to a credit for any support payments

made after that date.

             We reiterate that the unequivocal language of KRS 403.213(3)

mandates termination of support upon the emancipation of a child unless the child

remains a high school student when he reaches the age of eighteen. We thus agree

with Bruce’s contention his child support obligation terminated as a matter of law

upon his younger child’s graduation from high school in May 2018 and that the

family court erred in refusing to terminate child support as of that date. The cases

cited by the family court, Price, Seay, and Dickens, limiting authority to modify

child support payments to prospective payments only, simply cannot be construed

as applying to payments accruing after the date when a party’s child support

obligation has terminated as a matter of law and which he therefore has no legal

obligation to make. Regardless of the date of a motion to terminate support, the

statute itself provides the date upon which a party’s support obligation ceases.


                                        -13-
Thus, we hold that as a matter of law Bruce’s support obligation terminated as of

May 2018, the date his younger eighteen-year-old daughter graduated from high

school. The family court’s conclusion that it lacked authority to credit Bruce for

payments made after that date is therefore erroneous as a matter of law.

             However, our holding as to the proper application of KRS 403.213(3)

does not necessarily entitle Bruce to a credit for all payments made after the date of

Sarah’s emancipation. As the family court correctly found, this record is

essentially devoid of evidence concerning the amount of child support payments

made, or the dates of those payments. Furthermore, if, as Kelly alleges, Bruce had

a significant child support arrearage prior to the younger child’s emancipation, any

payments he made after Sarah’s emancipation may be applicable to that arrearage.

Ultimately, we view it to be the province of the family court, not an appellate

court, to determine on the basis of the child support orders and agreements of

record the actual extent of Bruce’s child support obligation and the amount of any

payments he made toward that obligation. The case is therefore remanded for the

conduct of a hearing at which Bruce is to be afforded an opportunity to prove the

extent of his support obligation and the amount of payments he made both prior to

and after Sarah’s emancipation.




                                        -14-
            Accordingly, we affirm the decision of the family court as to

maintenance. Concerning child support, we reverse the family court’s decision and

remand for additional proceedings consistent with this Opinion.

            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

John H. Helmers, Jr.                     Stephanie C. Willis
Louisville, Kentucky                     Louisville, Kentucky




                                       -15-